DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 10/19/2021 is acknowledged.


Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.


Claim Objections
Claims 1, 3, and 6-9 are objected to because of the following informalities:  
In claim 1, the phrase “the light” on lines 7, 9, 11 and 12 of the claim are objected to grammatically as it is unclear to what light is being referred.  This objection can be overcome by changing the phrase to “the light having a given wavelength” which is how the claim will be interpreted.

In claims 6 and 8, the phrases “a monochrome image region and a color image region” and “the color image region” are objected to grammatically because it is unclear how a monochrome region is not a color region because every color developing layer has a color.  This rejection can be overcome by changing the phrase to “a monochrome image region and a multicolor image region” and “the multicolor image region” which is how the claim will be interpreted.
In claim 7, the phrases “the second color developing layers on lines 6 and 7 of the claim are objected to grammatically.  This objection can be overcome by changing the phrase to “the plurality of second color developing layers” which is how the claim will be interpreted.
In claim 9, the phrase the “second color developing layer includes a thermosensitive color developing layer” is objected to grammatically because the term “includes” does not make sense because both layers are color developing layers.  This 
In claim 9, the phrase “the light” on line 4 of the claim are objected to grammatically as it is unclear to what light is being referred.  This objection can be overcome by changing the phrase to “the light having a given wavelength” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitations “the second color developing layers are separated from each other via intermediate layers that adjusts” renders the claim indefinite because it is unclear how many second color developing layers are required as the phrase in the claim would imply two but the fact that there must be two intermediate layers would imply three coloring layers.  This rejection can be overcome by changing the phrase to “each of the plurality of second color developing layers are separated from each other via an intermediate layer that adjusts” which is how the claim will be interpreted.
In claim 4, the limitations “the second color developing layers are laminated such that the higher the color development threshold temperature the second color 
In claim 5, the phrase “the second color developing layers form color recording layers” renders the claims indefinite because the limitations lack antecedent basis in the claims and it is unclear what limitations making the color developing layers “form color recording layers” adds.  This rejection can be overcome by changing the claim to depend from claim 2 and change the phrase to “the plurality of second color developing layers form a multicolor recording layer” which is how the claim will be interpreted.
In claim 7, the phrase “the second color developing layers form color recording layers” renders the claims indefinite because it is unclear what limitations making the color developing layers “form color recording layers” adds.  This rejection can be overcome by changing the phrase to “the plurality of second color developing layers form a multicolor recording layer” which is how the claim will be interpreted


Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vetterling et al. (US 2010/0099556).
With regard to claims 1-3, 5, 9 and 10, Vetterling et al. teach a thermally imaging member of Figure 4 that may comprise a substrate 402 that reads on applicants’ base material, a color-forming layer 404 that reads on applicants’ first color developing layer that is a monochrome layer, and color-forming layers 408 and 412 that read on applicants’ second color developing layer being a multicolor layer, and thermally-insulating layers 406 and 410 that read on applicants’ intermediate layers [0216].  The layer 408 may have an activation temperature that is higher than the layer 412, i.e. T-medium is greater than T-low (see option a at [0237]).  The laser irradiation may be incident from either side of the color-forming composite and the layers between the absorbing layer and the entry point should be transparent to the laser radiation [0245].  Also, the absorber for incident laser radiation, which reads on applicants’ photothermal conversion layer may be in or closely adjacent to the T-high layer, i.e. layer 404 [0238].  The absorber can be a phthalocyanine that does not absorb in the visible spectrum [0209] and [0210]; however, Vetterling et al. do not specifically teach placing the absorber in both places taught at [0238].
It would have been obvious to one having ordinary skill in the art to have placed the absorber in both the T-high layer 404 and as a separate layer coated onto the layer 404 and between the layer 404 and 406.  The rationale to do so is that Vetterling et al. teach both embodiments and to have tuned the amount of heat generated for the activation of the other two color-forming layers.  The resultant absorber layers and the color-forming layers 408 and 412 would necessarily be transparent to visible light and the light that is absorbed by the absorber, otherwise the colors of the layers would not be visible to a user of the thermally imaging member and the absorber would not need to be placed into .
With regard to claim 4, in another embodiment, the layer order of option b) at [0237] would represent this claim as the T-medium layer is further away from where the absorber layer would be placed in the laminate of the thermally imaging member.
With regard to claim 7,  Vetterling et al. also teach that beside the three color-forming layers 404, 408 and 412 (magenta, cyan, and yellow), a black color layer may also be added to the laminate [0212]; however, Vetterling et al. do not show such a structure.
It would have been obvious to one having ordinary skill in the art to have added a black color layer into the laminate of the object of figure 4.  The rationale to have done so was to provide a full-color thermally imaging member that could present more diverse colors.  The black color layer would read on the monochrome recording layer and the magenta, cyan and yellow color-forming layers would read on applicants’ multicolor recording layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759